Citation Nr: 0200811	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  99-06 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for post-traumatic stress disorder (PTSD), for the 
period prior to December 17, 1997, currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 until 
February 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  


FINDINGS OF FACT

1.  From May 30, 1996 to December 17, 1997, the veteran's 
service-connected PTSD was manifested by nightmares, 
flashbacks, and impaired interpersonal and social function, 
such that his reliability, flexibility, and efficiency were 
impaired to an extent that he was demonstrably unable to 
obtain or retain substantially gainful employment.  

2.  The veteran's PTSD is more favorably evaluated under the 
criteria in effect prior to November 7, 1996.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met from May 30, 1996 to December 17, 1997.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (in effect prior to 
November 7, 1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (effective from November 7, 1996) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the VA's duty to assist claimants has 
been reaffirmed and clarified.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2001)).  See also recently published 
regulations at 66 Fed. Reg. 45,630-32 (Aug. 29, 2000), to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159, promulgated 
pursuant to the enabling statute.  In this regard, the Board 
observes that the veteran and his representative have been 
provided with a statement of the case and the representative 
has indicated that there is no reason to remand the appeal 
for further consideration of the VCAA.  In light of the 
decision herein, it is concluded that the Board may now 
proceed, without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

During the pendency of the veteran's appeal the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
where compensation is awarded or increased pursuant to any 
act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected PTSD under the old criteria both 
prior to and from November 7, 1996, and under the new 
criteria as well from November 7, 1996, finding that it is 
more favorably evaluated under the old criteria.  

Further, since this is an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55 (1994), that the present 
level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.  The 
record reflects that the veteran has been awarded a 100 
percent evaluation from December 17, 1997.

In order for the veteran to be awarded a 100 percent 
schedular evaluation under Diagnostic Code 9411, in effect 
prior to November 7, 1996, he must be totally isolated in the 
community, or exhibit totally incapacitating psychoneurotic 
behavior equating to a profound retreat from mature behavior, 
or be demonstrably unable to obtain or retain employment.  He 
only need meet one of these criteria.  Johnson v. Brown, 
7 Vet. App. 95 (1994).  

An October 1996 VA treatment record reflects that the veteran 
had severe social, occupational and industrial impairment 
with poor prognosis.  The diagnoses included PTSD and 
recurrent major depression.  The global assessment of 
functioning (GAF) was indicated to be 55.

The report of a January 1997 VA psychiatric examination 
reflects that the veteran had bad dreams and flashbacks.  The 
diagnoses included PTSD and Major depressive disorder.  The 
GAF was indicated to be 60.

A December 1997 VA treatment record reflects that across all 
clinical measures of PTSD the veteran exhibited a consistent 
pattern of symptoms that cluster in the severe range.  
Additionally, he exhibited severely impaired interpersonal, 
social and occupational dysfunction with major depression and 
poor anger management.  The diagnoses included chronic severe 
PTSD with major depression and impaired reality testing.  The 
GAF was indicated to be 42 and the maximum GAF in the prior 
year was indicated to be 55.

The Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Ed. (DSM-IV), indicates that a GAF of 41 to 50 
reflects serious symptoms or any serious impairment in 
social, occupational, or school functioning, such as no 
friends or unable to keep a job.  A GAF of 51 to 60 reflects 
moderate symptoms with moderate difficulty in social, 
occupational, or school functioning, e.g., conflicts with co-
workers.

The record indicates that the veteran has not been employed 
since May 30, 1996.  Although the report of a January 1996 VA 
examination indicates a GAF of 60, VA treatment records, 
dated in October 1996, indicate a GAF of 55, as well as 
characterizing the veteran's PTSD as severe.  In December 
1997 VA treatment records continue to characterize his PTSD 
as severe, and indicate that the highest GAF in the prior 
year was 55.  With consideration of the veteran's unemployed 
status and competent medical evidence indicating, in 1996, 
that his PTSD resulted in severe industrial impairment, with 
a poor prognosis, the Board concludes that the evidence is in 
equipoise with respect to whether the veteran's inability to 
obtain or retain substantially gainful employment from May 
30, 1996 to December 17, 1997, is related to his PTSD.  In 
resolving all doubt in the veteran's behalf, a 100 percent 
evaluation for PTSD is warranted from May 30, 1996 to 
December 17, 1997, on the basis that he has been unemployable 
due to his PTSD from that time.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996); Johnson.  


ORDER

An increased rating of 100 percent from May 30, 1996 to 
December 17, 1997, is granted for PTSD, subject to the laws 
and regulations governing the payment of monetary benefits. 



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 


